Sprouse, Justice,

dissenting:

I respectfully dissent from the decision in the majority opinion. I feel that the 1973 amendments to the Housing Development Fund Act violates Article VI, Section 1 of the West Virginia Constitution. That provision in part declares: “The legislative power shall be vested in a Senate and a House of Delegates.” The 1973 amendments to the Act, vesting the Housing Fund with absolute discretion in determining what housing or housing projects may be built even though they might encompass higher income housing, are an improper delegation of legislative power in violation of this constitutional provision.
“The delegation by the legislature of broad discretionary powers to an administrative body, accompanied by fitting standards for their exercise, is not of itself unconstitutional.” Chapman v. Huntington, West Virginia Housing Authority, 121 W. Va. 319, 3 S.E.2d 502. See also, State ex rel. West Virginia Housing Development Fund v. Copenhaver, 153 W. Va. 636, 171 S.E.2d 545. A legislature *218may delegate discretionary power, such as was delegated in the 1973 Amendment, if adequate standards for the exercise of such discretion are set forth in the Act. Meisel v. Tri-State Airport Authority, 135 W. Va. 528, 64 S.E.2d 32. I differ from the majority in the application of this rule of law to the 1973 legislative action under review. The majority finds adequate standards for the exercise of discretion by the Housing Fund in the “legislative findings” and “purpose” of the Act. I feel the findings and purposes, as worthy as they may be, give no specific guidance because they are so broadly stated. Adequate standards should be specifically detailed in an enforceable portion of the legislation. Broad legislative findings and purposes are binding only in a general way and cannot constitute standards for the exercise of delegated powers.
It is not necessary to resort to an exhaustive review of the cases cited in the majority opinion concerning the sufficiency of standards for delegating discretionary or legislative power. Suffice it to say that the acts from the various jurisdictions cited in the majority opinion have definitely ascertainable standards and guidelines contained in the main body of those various legislative enactments.
I also disagree with a second major portion of the majority decision. I feel that the portion of the 1973 amendments permitting the Fund to finance higher income housing is constitutionally prohibited as allowing unauthorized expenditures of public funds for private purposes.
The 1973 Amendment broadened the scope of the Act as approved in State ex rel. West Virginia Housing Development Fund v. Copenhaver, supra, to include the financing of (1) persons or families without limitation as to income, who because of age or disability, require residential housing of special location or design; (2) persons and families of higher income, if the Fund finds that construction of housing for them will cause existing and proper residential housing to be vacated which will be*219come available to persons and families of low and moderate income; and (3) persons and families, without limitations as to income, for whom residential housing in a designated area of this State is necessary to retain or attract to such area manpower resources essential to modern mining, industrial and commercial operations and developments in such areas. Code, 1931, 31-18-3(3), as amended. The Housing Fund was also permitted to exercise the rights, powers and authorities of a public housing authority in any area of the State which the Fund finds necessary or appropriate. Code, 1931, 31-18-8(30), as amended.
This Court has repeatedly held that the Legislature is without power to appropriate public funds for other than public purposes. State ex rel. Lippert v. Gainer, 146 W. Va. 840, 122 S.E.2d 618; State ex rel. City of Charleston v. Sims, 132 W. Va. 826, 54 S.E.2d 729; State ex rel. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81. Conversely, this Court has also held that the Legislature is without power to levy taxes or appropriate public revenues for purely private purposes. State ex rel. Lippert v. Gainer, supra; State ex rel. Board of Governors v. Sims, 140 W. Va. 64, 82 S.E.2d 321; State ex rel. Catron v. Sims, 133 W. Va. 610, 57 S.E.2d 465; State ex rel. Bennett v. Sims, 131 W. Va. 312, 48 S.E.2d 13.
It is true that in State ex rel. West Virginia Housing Development Fund v. Copenhaver, supra, this Court held that financing for construction of low and moderate income housing was for a public purpose. I agree with that holding. The process of cultural metamorphosis has transformed our society from a distinct family and community based culture to a vast mass society. The change brought a concomitant and ofter noncontrollable poverty to certain of our people. The very existence of our nation requires us to constitutionally recognize the utilization of public resources to alleviate the harsh economic circumstances of citizens caught in this cultural trap. American legislatures have thus permissibly intervened into what was once strictly private areas because such areas have by cultural evolution become problems of the *220public domain. The use of public funds, however, to finance housing for all segments of the population without regard to income is certainly not for a public purpose. This does no less than to place the State of West Virginia, through the Housing Fund, in the business of banking, competing with a private industry in an area of strictly private endeavor. State assistance cannot be justified in order to achieve proper housing for the individuals possibly involved. This group includes persons of upper income status — middle income to multi-million-aire. They hardly need the assistance of public funds to obtain housing at whatever cost or for whatever purpose.
For the reasons stated, I would deny the writ.